Opinion by
Hurt, J.
§ 82. Distress warrant; damages for unlawfully and illegally suing out; charge of court. Stephens & Segar *122were landlords of appellee, and sued out a distress warrant on a claim for rent, and caused the same to he levied upon products of the leased premises. Defendant denied that he owed any rent, and reconvened in damages for the wrongful suing out of the writ. The cause was tried by jury, who returned the following verdict: “We, the jury, find for the defendant in the sum of $200.” On this verdict the court rendered judgment in defendant’s favor against plaintiffs and their sureties on appeal bond for the sum of $200. The charge of the court was in the following language: “If you believe from the testimony that at the time plaintiffs sued out the writ the claim for rent was then due and unpaid, you will find for the plaintiffs the amount of rent due on said contract as established by the evidence, and a foreclosure of the lien on the property. But if you believe from the evidence that at the time said writ was sued out that the rent under said contract was not due, or that the amount due up to that time had been paid to plain tiffs by defendant, then on the question of rent you will find for defendant. In regard to the plea in reconvention you are charged that, if you believe that the said writ was illegally and unjustly sued out, you will find for the defendant such amount that you believe he has been damaged for unlawfully and illegally suing out such writ, not to exceed $200, if you find that such writ was unlawfully and illegally sued out; otherwise you will find for plaintiffs on said plea. ” The charge requested by the appellants was as follows: “If you find that rent was due the plaintiffs at the time of suing out the writ, the suing out of it was not illegal, and the defendant cannot recover damages under his plea.” This was refused. We are of opinion that this requested charge was properly refused. The charge as given submitted the issue in the case.
April 19, 1890.
Affirmed.